Citation Nr: 1242894	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain syndrome and chondromalacia, right knee.

2.  Entitlement to service connection for patellofemoral pain syndrome and chondromalacia, left knee.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had verified active duty in the U.S. Marine Corps from September 1972 to September 1975.  Other periods of active duty, with the U.S. Army Reserves, include March 2003 to December 2003 and May 2007 to September 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2011, the Board remanded this matter for additional development and medical inquiry.  

The Board has reviewed the entire record to include copies of the Veteran's service personnel records, and May 1978 reports of medical examination and history, which were apparently included in the claims file in September 2012.  The Board has also reviewed the Veteran's virtual VA claims file, which contains copies of VA treatment records dated between March 2004 and August 2012.  These records were considered by the RO in the October 2012 supplemental statement of the case. 


FINDINGS OF FACT

1.  Patellofemoral pain syndrome and chondromalacia of the right knee, as likely as not, had its onset during a period of active duty.  

2.  Patellofemoral pain syndrome and chondromalacia of the left knee, as likely as not, had its onset during a period of active duty.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, patellofemoral pain syndrome and chondromalacia of the right knee was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2012).

2.  Resolving all doubt in the Veteran's favor, patellofemoral pain syndrome and chondromalacia of the left knee was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Service Connection

The Veteran claims service connection for a bilateral knee disorder.  He maintains that he injured a knee during active service in 1974, and injured both knees during active service in 2003 and again in 2008.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2012).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).

Thus, with respect to the Veteran's Army Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as hypertension, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this matter, the Veteran is seeking service connection for a bilateral knee disability.  The evidence demonstrates that the Veteran has current knee disabilities and indicates that he injured his knees during service.  Moreover, the evidence is in equipoise on the issue of whether the current disorders relate to active service.  

Evidence demonstrating current knee disabilities consists of VA treatment records and VA examination reports.  The VA treatment records in the claims file note the Veteran's complaints of bilateral knee pain and limitation between 2004 and 2012.  A December 2011 VA compensation examination report of record notes similar complaints, and provides a diagnosis of bilateral patella chondromalacia.  Further, a December 2008 VA compensation examination report of record notes diagnoses of patellofemoral joint syndrome with chondromalacia of the patella bilaterally.  

Evidence indicating in-service knee disorders consists of service treatment records and the Veteran's lay statements.  In his original claim for service connection, the Veteran indicated that his in-service knee injuries would be noted in "military records."  The Veteran reported to the December 2008 VA examiner that he injured his right knee during service in 1974, and experienced continuous symptoms afterward.  Moreover, a May 2003 service treatment record notes complaints of bilateral knee pain of a week's duration for which the Veteran received treatment. 

In assessing whether this evidence is sufficient to substantiate in-service knee disorders, the Board notes that virtually no service treatment records - for the Veteran's three periods of active service, or for his approximately 33 years of reserve service - are available for review.  Indeed, the only relevant service treatment records in the claims file are the one dated in May 2003, which was submitted into the record by the Veteran, and May 1978 reports of medical examination and history (which are negative for a knee disorder).  In memoranda of record from the RO, it is indicated that, despite exhaustive efforts to retrieve the records, the records were likely lost while in possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  As such, the Board finds of particular probative value the evidence that is of record - the May 2003 record indicating in-service disorders, and the lay statements indicating a continuity of symptomatology of a bilateral knee disorder since service.  While a layperson, the Veteran is competent to report a history of in-service injuries that fall within the realm of his experience.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

In rendering this favorable finding regarding this particular element of the Veteran's claim, the Board is cognizant of certain evidence of record that tends to weaken the Veteran's claim to in-service knee injuries.  

First, certain evidence of record counters the claim to a continuity of symptomatology from 1974.  The May 1978 reports of medical examination and history (apparently conducted pursuant to the Veteran's reserve service) are negative for a knee problem.  Moreover, no medical evidence, either VA or private, documents treatment for a knee problem between the Veteran's discharge from service in September 1975 and his in-service treatment in May 2003.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Second, as noted during the June 2011 remand, the Veteran's statements regarding the origin of at least one of his knee disorders are inconsistent - i.e., he indicates onset of at least one disorder in 1974, but then it is indicated in the May 2003 service treatment record that he had prior problems with his knees from truck driving.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

Nevertheless, the cumulative value of this non-favorable evidence does not comprise a preponderance of the evidence indicating no in-service injury, particularly given O'Hare's express guidance to carefully consider the doctrine of reasonable doubt in a matter such as this one, where the government apparently lost the records that, according to the Veteran, would have documented his in-service injuries.  Hence, the Board finds that the Veteran experienced knee injuries and/or symptoms during periods of active service.  

With regard to the issue of whether the Veteran's current disorders relate to service, the Board also finds the evidence of record to be in equipoise.  The record now contains two medical nexus opinions, one favorable and one unfavorable.  As indicated in the June 2011 remand, the December 2008 VA examiner offered an opinion in support of the Veteran, finding that the Veteran's disorders were "most likely" related to his service.  The examiner supported the opinion with a rationale, basing his belief on the Veteran's reported continuity of symptomatology since service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Due to lack of clarity regarding the availability of the Veteran's service treatment records, the Board found another examination warranted, particularly one that might be conducted in light of more service treatment records.  The Board therefore remanded for additional development and medical inquiry.  Subsequently, the December 2011 VA examiner countered the December 2008 examiner by finding the current disorders likely unrelated to service.  But as noted by that examiner, the post-remand development into the Veteran's service treatment records did not prove fruitful - VA once again was unable to retrieve the Veteran's service treatment records.  Indeed, in the December 2011 report and opinion, the examiner effectively concedes the limited value of the opinion in the absence of the Veteran's service treatment records pertaining to his combined 33 years of active and reserve service.  

As such, the Board finds the December 2011 opinion of limited probative value - it is an opinion offered in a vacuum, accompanied by a concession from the examiner that an opinion cannot really be made given the lack of service treatment records.  At a minimum, the December 2011 opinion does not preponderate against the favorable December 2008 opinion.  In summary, the record clearly demonstrates current knee disabilities.  A May 2003 record documents bilateral knee symptoms during active service that started one week earlier, but no diagnosis was provided.  Moreover, the record is in a state of equipoise on whether the Veteran incurred a bilateral knee disability during service.  While a physical examination in 1978 showed no abnormalities of the knees, the Veteran had complaints of knee pain with recent onset during active service in May 2003 and the VA medical records and the Veteran's competent, credible and probative statements show continuity of symptoms thereafter.  The VA examiners then provided current diagnoses for his symptoms.  As such, this is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt.  Service connection is therefore warranted for a bilateral knee disability.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for patellofemoral pain syndrome and chondromalacia of the right knee is granted.  

Service connection for patellofemoral pain syndrome and chondromalacia of the left knee is granted.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


